J-S72025-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ERIC TODD SNYDER                        :
                                         :
                     Appellant           :   No. 1205 MDA 2018

     Appeal from the Judgment of Sentence Entered February 7, 2018
   In the Court of Common Pleas of Lebanon County Criminal Division at
                     No(s): CP-38-CR-0000592-2017


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.

MEMORANDUM BY SHOGAN, J.:                           FILED APRIL 16, 2019

     Appellant, Eric Todd Snyder, appeals from the judgment of sentence

entered on February 7, 2018, in the Court of Common Pleas of Lebanon

County. We affirm.

     The trial court summarized the factual history of this case as follows:

           [Appellant] was charged with various sexual offense[s]
     involving his granddaughter, [(“Victim”)]. According to the victim
     she was able to recall three specific events. The first incident
     occurred around the time she was in fourth grade. The second
     incident occurred when she was in fifth grade. The final incident
     occurred during the summer of 2016. In addition to the sexual
     offenses [Appellant] was also charged with destroying evidence
     on March 2, 2017.

           [Appellant’s] case went to a jury trial on December 5-6,
     2017. [Victim] was the first witness to take the stand. She
     explained that the first time something happened was around the
     time she was in fourth grade when she was spending a weekend
     at [Appellant’s] home. [Victim] was sleeping in bed one night
     when [Appellant] removed her underwear and used his tongue on
J-S72025-18


     her genitals. This contact ended only after she told him to stop.
     [Appellant] denied ever engaging in oral sex with Victim.

           The second time something happened [Victim] believed that
     she was in fifth grade. She recalled napping in [Appellant’s] bed
     with him and his second wife. [Victim] would have been in the
     middle of the bed while [Appellant’s wife] and the family dog were
     on one side, and [Appellant] was on the other side of Victim. On
     this occasion she recalls being awoken because she could feel a
     hand on her vagina. She further related that this hand was
     touching in the area of the entrance to the inside of her vagina.
     [Appellant] testified there would never be a circumstance where
     the abovementioned parties would have been in bed together
     taking a nap, and he certainly did not touch [Victim] in the manner
     described.

           The final incident occurred during the summer of 2016.
     [Victim] was on the second floor of the garage playing pool with
     [Appellant]. While upstairs he gave her “Strawberry Seagrams”
     to drink. [Victim] explained that [Appellant] even opened the
     bottle for her.

           Around midnight [Appellant] and [Victim] left the garage
     and went back into the house for the night. At that point they
     were in the living room watching a movie. While watching the
     movie [Appellant] told her to take her pants off because it was so
     hot outside. Victim said no, but [Appellant] then removed her
     pants. [Appellant] and [Victim] remained on the couch together
     watching a movie. While on the sofa [Appellant] began to rub
     [Victim’s] side going lower and lower until his hand was on her
     vagina. [Victim] described him as “grazing” over top of her
     underwear with his hand. At first, she thought it was an accident
     but he kept doing the same thing. In order to stop this behavior,
     she got up and went to bed. [Appellant] denied that he ever
     removed [Victim’s] pants and did not rub her over her underwear
     in the area of her vagina. [Appellant] also testified that [Victim]
     got the alcoholic drink out of the fridge herself and opened the
     bottle herself. [Appellant] did acknowledge that he allowed
     [Victim] to consume the alcoholic drink because, “Kids, you know,
     they want to know what something different is.”

           [Victim] explained to the jury that in addition to [Appellant]
     sexually abusing her over the course of several years she was also
     being sexually abused by her other grandfather/adoptive father.


                                    -2-
J-S72025-18


     Amidst this very difficult time in the Victim’s life she coped by
     journaling. She kept notebooks at both homes.

           At some point after the second incident of abuse by
     [Appellant], [Appellant’s ex-wife] found one of the notebooks.
     She then spoke to her husband, [Appellant], and [Appellant’s]
     second wife about the contents of the journal. [Appellant’s]
     second wife also found a journal in her home that contained
     information about sexual abuse. Ultimately all four of them
     confronted [Victim] about the sexual abuse content contained
     within the journals. At that time, [Victim] felt overwhelmed and
     denied that anything happened.

           Thereafter, the adults agreed to shred the journals and
     move forward. However, at some point it was learned that
     [Appellant] and his wife kept the journal found by [Appellant’s]
     wife. [Appellant] mentioned wanting to keep the journal should
     allegations like this come up again. He believed the journal was
     exculpatory.

           Ultimately, [Victim] did disclose the abuse. At that point the
     Pennsylvania State Police began an investigation. During the
     investigation police became aware of the journals. Trooper Dan
     Womer applied for a search warrant for [Appellant’s] home in
     order to locate the one remaining journal.

           On March 2, 2017, Trooper Womer went to [Appellant’s]
     home to execute the search warrant. At that time Cindy Snyder,
     [Appellant’s] wife, provided a notebook. Trooper Womer believed
     this was the wrong notebook. However, Ms. Snyder insisted it
     was the notebook in question. Based on his suspicions Trooper
     Womer met with the victim and asked her to identify the notebook
     he was provided. She confirmed his suspicions and explained he
     had the wrong notebook.

           The same day Trooper Womer received a call from William
     Armolt. He is a long-time friend of [Appellant]. He explained that
     [Appellant] had contacted him earlier that day and asked to meet
     up at William Armolt’s shop because he had something he needed
     to make disappear. Armolt then agreed to contact the state police
     once [Appellant] arrived at his shop. The same day, [Appellant]
     arrived at Armolt’s shop earlier than expected. Once state police
     arrived it was clear that some items had been placed in the coal



                                    -3-
J-S72025-18


      stove and burned. The Pennsylvania State Police collected a cover
      to a notebook, blank tablet, and burnt paper on scene.

             The blank tablet was sent to the Pennsylvania State Police
      documents section for further testing.      Thereafter, Corporal
      Jennifer Ward Trupp was able to recover some of the writings that
      would have occurred on the missing pages. [Victim] was able to
      identify the handwriting as her own. Additionally, she was able to
      identify that the missing pages were part of the journal in
      question.

Trial Court Opinion, 8/10/18, at 3-6 (internal citations omitted).

      The trial court summarized the procedural history of this case as follows:

           The Commonwealth’s 3rd Amended Information charged
      [Appellant] with the following:

      Count 1:    Involuntary Deviate Sexual Intercourse with a Child,
                  18 Pa.C.S. § 3123 §§B (F1);

      Count 2:    Aggravated Indecent Assault, 18 Pa.C.S. §3125 §§A7
                  (F2);

      Count 3:    Criminal Attempt/Aggravated Indecent Assault, 18
                  Pa.C.S. §901 §§A / 18 Pa.C.S. §3125 §§A8 (F2);

      Count 4:    Intimidation, Retaliation, or Obstruction in Child
                  Abuse Cases, 18 Pa.C.S. §4958 §§A1 (F2);

      Count 5:    Corruption of Minors, 18 Pa.C.S. §6301 §§A1 ii (F3);

      Count 6:    Endangering the Welfare of Children, 18 Pa.C.S.
                  §4304 §§A1 (F3);

      Count 7:    Indecent Assault, 18 Pa.C.S. §3126 §§A7 (M1);

      Count 8:    Indecent Assault, 18 Pa.C.S. §3126 §§A7 (M1);

      Count 9:    Indecent Assault, 18 Pa.C.S. §3126 §§A8 (M2);

      Count 10: Tampering with or Fabricating Physical Evidence, 18
                Pa.C.S. §4910 §§A1;



                                     -4-
J-S72025-18


      Count 11: Obstructing Administration of Law or Other
                Governmental Function, 18 Pa.C.S. §5101; and

      Count 12: Selling or Furnishing Liquor of Malt or Brewed
                Beverages to Minors, 18 Pa.C.S. §6310.1 §§A.

            On December 5, 2017, prior to the jury trial being held, the
      Court granted [Appellant’s] Motion to reduce Count 4 from a
      Felony of the second degree to a Misdemeanor of the second
      degree.   A jury trial was held from December 5, 2017 to
      December 6, 2017. The jury found [Appellant] guilty on all twelve
      (12) counts.

Trial Court Opinion, 8/10/18, at 6-7.

      Appellant was sentenced on February 7, 2018, as follows: at Count 1,

a minimum of 10 years and a maximum of 30 years in a State Correctional

Facility; at Count 2, a minimum of 2 years and a maximum of 10 years; at

Count 3, a minimum of 2 years and maximum of 10; at Count 4, a minimum

of 9 months and a maximum of 5 years; at Count 5, a minimum of 9 months

and a maximum of 5 years; at Count 6, a minimum of 1 year and a maximum

of 7 years; at Count 7, a minimum of 9 months and a maximum of 5 years;

at Count 8, a minimum of 9 months and a maximum of 5 years; at Count 9,

a minimum of 3 months and a maximum of 2 years; with credit to be given

for time served. Sentencing Order, 2/8/18, at 1-4. The sentences imposed

on Counts 2, 3, 4, 5, 6, 7 and 8, were to run concurrently with the sentence

imposed at Count 1.    Id.   The sentence imposed on Count 9 was to run

concurrently with the sentences imposed on Counts 1 through 8.             Id.

Appellant was also sentenced to pay the costs of prosecution and a fine at

counts 1 through 12. Id.


                                    -5-
J-S72025-18


     Appellant filed a post-sentence motion on February 16, 2018, which the

trial court denied on June 19, 2018. Appellant filed his notice of appeal on

July 17, 2018. Appellant and the trial court complied with Pa.R.A.P. 1925.

     Appellant presents the following issues for our review:

     I.     Did the lack of a sufficiently particular timeframe presented
            at trial by the prosecution in the instant case violate
            [Appellant’s] due process rights under the Fourteenth
            Amendment of the United States Constitution and Article I,
            Section 9, of the Pennsylvania Constitution?

     II.    During the course of the trial, did the Commonwealth
            present evidence sufficient to prove beyond a reasonable
            doubt the date(s) of the crime with sufficient particularity
            and that [Appellant] knowingly or intentionally engaged in
            deviate sexual intercourse with [Victim]?

     III.   During the course of the trial, did the Commonwealth
            present evidence sufficient to prove beyond a reasonable
            doubt that [Appellant] knowingly or intentionally digitally
            penetrated the genitals of [Victim]?

     IV.    During the course of the trial, did the Commonwealth
            present evidence sufficient to prove beyond a reasonable
            doubt that [Appellant] knowingly or intentionally attempted
            to digitally penetrate the genitals of [Victim]?

     V.     During the course of the trial, did the Commonwealth
            present evidence sufficient to prove beyond a reasonable
            doubt that [Appellant] knowingly or intentionally obstructed
            administration of law or other governmental functions?

     VI.    During the course of the trial, did the Commonwealth
            present evidence sufficient to prove beyond a reasonable
            doubt that [Appellant] knowingly or intentionally
            obstructed, impeded, impaired, prevented or interfered with
            the making of a child abuse report or the conducting of an
            investigation of suspected child abuse under 23 Pa[.]C.S.
            Ch. 63 in this case?




                                     -6-
J-S72025-18


      VII.     During the course of the trial, did the Commonwealth
               present sufficient evidence to prove beyond a reasonable
               doubt the date(s) of the crime with sufficient particularity
               and that [Appellant] knowingly or intentionally had indecent
               contact with [Victim]?

      VIII. During the course of the trial, did the Commonwealth
            present evidence sufficient to prove beyond a reasonable
            doubt the date(s) of the crime with sufficient particularity
            and that [Appellant] corrupted or tended to corrupt the
            morals of [Victim]?

      IX.      Did the trial court judge impose an illegal and/or
               unreasonable sentence in the above-captioned matter?

Appellant’s Brief at 3-4 (renumbered for ease of disposition).

      In his first issue, Appellant argues that the Commonwealth failed to

identify a sufficiently particular timeframe during which the crimes were

alleged to have occurred. Appellant’s Brief at 11. Appellant maintains that

the fact that the Information alleged that Appellant committed the “crimes on

or about September 2011 through September 2016,” a span of five years, was

insufficiently specific and therefore violated his due process rights. Id. at 11-

12. Specifically Appellant argues that the Commonwealth failed to prove the

date of the crime with sufficient particularity to uphold the involuntary deviate

sexual intercourse (“IDSI”), indecent assault, and corruption of minors

convictions.       Id.   at   11-12,   21-22,   and   22-23.     Appellant    cites

Commonwealth v. Devlin, 333 A.2d 888 (Pa. 1975), in support of his

argument. Id. at 12-13.

      This Court in Commonwealth v. Benner, 147 A.3d 915 (Pa. Super.

2016), succinctly summarized the holding in Devlin as follows:


                                        -7-
J-S72025-18


           In Devlin, our Supreme Court held that due process
     mandates that the prosecution must fix the date of the
     commission of the offense with reasonable certainty. Devlin, 460
     Pa. at 513, 333 A.2d at 890–91. In that case, the prosecution
     charged the defendant with one count of IDSI for the sexual
     assault of an intellectually disabled individual that allegedly
     occurred at some point during a fourteen-month period. The
     Supreme Court concluded that the defendant’s right to due
     process was violated as the Commonwealth’s broad timeframe in
     which the offense occurred substantially denied the defendant the
     opportunity to present an alibi defense and to attack the victim’s
     credibility.

           Nevertheless, the Supreme Court acknowledged that it was
     not appropriate to fix a bright line rule but allowed for flexibility in
     this determination:

           Here, as elsewhere, [t]he pattern of due process is
           picked out in the facts and circumstances of each
           case. Due process is not reducible to a mathematical
           formula. Therefore, we cannot enunciate the exact
           degree of specificity in the proof of the date of a crime
           which will be required or the amount of latitude which
           will be acceptable. Certainly the Commonwealth need
           not always prove a single specific date of the crime.
           Any leeway permissible would vary with the nature of
           the crime and the age and condition of the victim,
           balanced against the rights of the accused.

     Id. at 515–16, 333 A.2d at 892 (footnote and citations omitted).

Benner, 147 A.3d at 920.

     Conversely, in Benner, the defendant was charged with various sexual

offenses that began in July of 2002 and ended in September of 2004. Benner,

147 A.3d at 120. This Court found the matter in Benner distinguishable from

the matter in Devlin because Devlin involved one single instance of sexual

assault, whereas in Benner, the defendant was charged with an ongoing

pattern of sexual abuse that spanned approximately two years. Id. at 920.


                                      -8-
J-S72025-18


Furthermore, this Court pointed out that in Commonwealth v. G.D.M., Sr.,

926 A.2d 984, 990 (Pa. Super. 2007), we reaffirmed that “the due process

concerns of Devlin are satisfied where the victim . . . can at least fix the times

when an ongoing course of molestation commenced and when it ceased.” Id.

at 921. Thus, in Benner, this Court concluded that the defendant was not

deprived due process by the Commonwealth’s inability to fix the time of the

offenses that occurred in a continuous course of conduct with greater

specificity. Id.

      We find this case to be distinguishable from Devlin and similar to

Benner.    In the case sub judice, Appellant was charged with a pattern of

sexual abuse that spanned several years. Appellant was in a position of trust

as related to Victim, and he exploited that relationship and Victim’s young age

in continuing his course of conduct. Moreover, through her testimony, victim

was able to identify the times when the course of molestation commenced and

when it ceased. Thus, we conclude that Appellant was not deprived of due

process by the Commonwealth’s inability to fix the time of the offenses that

occurred in a continuous course of conduct with greater specificity. Benner,

147 A.3d at 920. Appellant is entitled to no relief on this claim.




                                      -9-
J-S72025-18


      Appellant’s issues two through eight challenge the sufficiency of the

evidence for various convictions.1        The standard for evaluating sufficiency

claims is as follows:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder[’s].
      In addition, we note that the facts and circumstances established
      by the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Estepp, 17 A.3d 939, 943-944 (Pa. Super. 2011).

      ____________________________________________
1 To the extent that Appellant has also attempted to make claims challenging
the weight of the evidence with regard to his issues, Appellant’s Brief at 10,
14, 22, and 23, we conclude that those claims are waived for failure to raise
them in his Pa.R.A.P. 1925(b) statement. “A challenge to the weight of the
evidence is distinct from a challenge to the sufficiency of the evidence in that
the former concedes that the Commonwealth has produced sufficient evidence
of each element of the crime, but questions which evidence is to be believed.”
Commonwealth v. Kinney, 157 A.3d 968, 971 (Pa. Super. 2017). Claims
directed at the credibility of the victim’s testimony challenge the weight, not
the sufficiency, of the evidence. Id. at 972. Because Appellant failed to raise
challenges to the weight of the evidence in his Pa.R.A.P. 1925(b) statement,
any such claims are waived. See Commonwealth v. Smith, 146 A.3d 257,
262 (Pa. Super. 2016) (claims not raised in a defendant’s Pa.R.A.P. 1925(b)
statement are waived.).



                                         - 10 -
J-S72025-18


      Appellant claims that the Commonwealth did not provide sufficient

evidence to convict him of IDSI. Appellant’s Brief at 9. Appellant maintains

that to establish this conviction, the Commonwealth must prove that the

perpetrator engaged in acts of oral or anal intercourse, which involved

penetration however slight. Id. Despite asserting that the Commonwealth

failed to present sufficient evidence to establish this conviction, however,

Appellant fails to identify specifically which element has not been proven, and

instead attacks the credibility of [Victim’s] testimony. Id. at 10-11.2

      The offense of IDSI is defined as follows: “A person commits involuntary

deviate sexual intercourse with a child, a felony of the first degree, when the

person engages in deviate sexual intercourse with a complainant who is less

than 13 years of age.” 18 Pa.C.S. § 3123(b). Section 3101 defines the terms

“deviate sexual intercourse” as follows:

      Sexual intercourse per os [oral] or per anus between human
      beings and any form of sexual intercourse with an animal. The
      term also includes penetration, however slight, of the genitals or
      anus of another person with a foreign object for any purpose other
      than good faith medical, hygienic or law enforcement procedures.

18 Pa.C.S. § 3101. “Sexual intercourse” is defined as follows: “In addition to

its ordinary meaning, includes intercourse per os or per anus, with some

penetration however slight; emission is not required.” Id.

      Further, with regard to IDSI, this Court has explained the following:


      ____________________________________________
2  As noted, such attack on Victim’s credibility constitutes a weight of the
evidence claim, and such claims are waived.


                                         - 11 -
J-S72025-18


             Therefore, in order to sustain a conviction for involuntary
      deviate sexual intercourse, the Commonwealth must establish the
      perpetrator engaged in acts of oral or anal intercourse, which
      involved penetration however slight.          Commonwealth v.
      Poindexter, 435 Pa.Super. 509, 646 A.2d 1211, 1215 (1994),
      appeal denied, 540 Pa. 580, 655 A.2d 512 (1995). In order to
      establish penetration, some oral contact is required.             See
      Commonwealth v. Trimble, 419 Pa.Super. 108, 615 A.2d 48
      (1992) (finding actual penetration of the vagina is not necessary;
      some form of oral contact with the genitalia is all that is required).
      Moreover, a person can penetrate by use of the mouth or the
      tongue. See In the Interest of J.R., 436 Pa.Super. 416, 648
      A.2d 28 (1994), appeal denied, 540 Pa. 584, 655 A.2d 515 (1995)
      (stating “Deviate sexual intercourse is considered to have
      occurred if one’s mouth or tongue penetrates the vaginal area of
      another”).

Commonwealth v. L.N., 787 A.2d 1064, 1070 (Pa. Super. 2001).

      As noted, Appellant has failed to identify or develop an argument

regarding which element of the crime had not been established and instead

attacks the credibility of Victim’s testimony. It is well established that “[a]n

argument regarding the credibility of a witness’s testimony goes to the weight

of the evidence, not the sufficiency of the evidence.”      Commonwealth v.

Melvin, 103 A.3d 1, 43 (Pa. Super. 2014) (internal citation and quotation

marks omitted).    Our Supreme Court has emphasized that an “appellant’s

challenge to the sufficiency of the evidence must fail” where an appellant

phrases an issue as a challenge to the sufficiency of the evidence, but the

argument that appellant provides goes to the weight of the evidence.

Commonwealth v. Small, 741 A.2d 666, 672 (Pa. 1999); see also

Commonwealth v. Gibbs, 981 A.2d 274, 281-282 (Pa. Super. 2009) (finding

that a sufficiency claim raising weight of the evidence arguments would be


                                     - 12 -
J-S72025-18


dismissed). Thus, we could find this issue waived due to Appellant’s failure to

develop an argument regarding the sufficiency of the evidence.

      Assuming arguendo that the issue had not been waived, we would

conclude that the Commonwealth presented evidence sufficient to convict

Appellant of this offense.    Victim testified that during the first incident,

Appellant used his tongue on her vagina. N.T., 12/5/17, at 12-13. She also

testified that at the time she was in fourth grade.     Id. at 12.   Thus, the

evidence of record supports a conviction of IDSI.

      Appellant next challenges his conviction of aggravated indecent assault.

Appellant’s Brief at 14-15.    Appellant contends that there is insufficient

evidence to “support the finding that Appellant digitally penetrated Victim’s

vagina.” Id. at 15.

      Aggravated indecent assault is defined as follows:

      (a) Offenses defined. -- Except as provided in sections 3121
      (relating to rape), 3122.1 (relating to statutory sexual assault),
      3123 (relating to involuntary deviate sexual intercourse) and
      3124.1 (relating to sexual assault), a person who engages in
      penetration, however slight, of the genitals or anus of a
      complainant with a part of the person’s body for any purpose other
      than good faith medical, hygienic or law enforcement procedures
      commits aggravated indecent assault if:

                                       * * *

            (7) the complainant is less than 13 years of age[.]

18 Pa.C.S. § 3125(a). This Court has determined “that the term ‘penetration,

however slight’ is not limited to penetration of the vagina; entrance in the




                                    - 13 -
J-S72025-18


labia is sufficient.” Commonwealth v. Hunzer, 868 A.2d 498, 505-506 (Pa.

Super. 2005).

      Victim testified that during the second incident, she recalled being

awakened because she could feel a hand on her vagina. N.T., 12/5/17, at 15.

Victim further explained that Appellant’s hand was touching “the outside area

of the entrance” to her vagina. Id. Victim stated that during the incident, it

“[f]irst started happening on top of my clothes and then it was on top of my

skin.” Id. Victim also testified that the incident occurred before she finished

fifth grade in June of 2013, making her less than thirteen years of age at the

time. Id. at 41.

      The trial court stated the following in concluding that there was sufficient

evidence to convict Appellant of this offense:

             The [c]ourt finds that the Commonwealth presented
      sufficient evidence to enable the fact-finder to find every element
      of the crime beyond a reasonable doubt. [Victim’s] testimony
      described [Appellant] touching her genitals, mainly the area of
      entrance to her vagina, skin-to-skin, with his fingers[,] and that
      this second incident occurred while Viictim was less than 13 years
      of age. Finally, the [c]ourt finds that there was no good faith
      medical, hygienic, or law enforcement procedur[al] purpose for
      the touching.

Trial Court Opinion, 8/10/18, at 18. The trial court’s conclusion is supported

by evidence of record. Thus, Appellant’s claim is without merit, and he is

entitled to no relief on it.

      Appellant next claims that there was insufficient evidence to support his

conviction for attempted aggravated indecent assault. Appellant’s Brief at 15.



                                     - 14 -
J-S72025-18


Appellant asserts that the Commonwealth failed to present evidence sufficient

to prove beyond a reasonable doubt that he “took a substantial step toward

knowingly or intentionally penetrating [Victim’s] genitals.” Id. at 16-17.

      Appellant was charged with attempt to commit aggravated indecent

assault. The offense of “attempt” is defined as follows: “A person commits

an attempt when, with intent to commit a specific crime, he does any act

which constitutes a substantial step toward the commission of that crime.”

18 Pa.C.S. § 901. As stated previously, aggravated indecent assault is defined

as:

      (b)   Offenses defined. -- Except as provided in sections 3121
            (relating to rape), 3122.1 (relating to statutory sexual
            assault), 3123 (relating to involuntary deviate sexual
            intercourse) and 3124.1 (relating to sexual assault), a
            person who engages in penetration, however slight, of the
            genitals or anus of a complainant with a part of the person’s
            body for any purpose other than good faith medical,
            hygienic or law enforcement procedures commits
            aggravated indecent assault if:

                                       * * *

            (7) the complainant is less than 13 years of age[.]

18 Pa.C.S. § 3125(a).

      As the trial court noted, Count 3 for criminal attempt of aggravated

indecent assault was for Appellant’s actions as they related to the third

incident described by Victim. Trial Court Opinion, 8/10/18, at 19. Further,

the trial court provided the following analysis in concluding that there was




                                    - 15 -
J-S72025-18


sufficient evidence to support the conviction of Appellant for attempted

aggravated indecent assault:

             [Victim] testified that after [Appellant] provided her with
      alcohol[,] they decided to watch a movie. While they were
      watching a movie [Appellant] told [Victim] that it was hot and
      suggested she take off her pants. “First I thought that was weird,
      but I said no I was okay, and then he playfully took off my pants.”
      While the two were laying on the couch watching the movie
      [Appellant] rubbed [Victim’s] side and then he “progressively got
      lower.” “He was rubbing my side, it kept getting lower and lower
      and lower until it got to my area.” “My vagina.” “He at first grazed
      over the top of my clothing and I thought that was an accident
      and then it happened again. He kept on grazing over it until the
      point where I noticed what was happening, so I got up and I told
      him I was going to bed.”             The [c]ourt finds that the
      Commonwealth was able to sufficiently establish that [Appellant]
      took a substantial step to digitally penetrate the genitals of
      [Victim] when he “grazed” over her vagina multiple times.
      Further, had the victim not removed herself from the situation this
      count would not have remained an attempt.                    As the
      Commonwealth states, “Based on his previous behaviors against
      [Victim] as well as his progression of contact that night [Appellant]
      clearly took a substantial step to commit aggravated indecent
      assault.”

Trial Court Opinion, 8/10/18, at 19-20 (internal citations omitted).

      The trial court’s determination is supported by evidence of record. Thus,

viewing the evidence in the light most favorable to the verdict winner, there

is sufficient evidence to enable the fact-finder to find every element of this

crime beyond a reasonable doubt. Accordingly, the trial court did not err in

concluding that the Commonwealth presented evidence sufficient to convict

Appellant of attempted aggravated indecent assault. Appellant is entitled to

no relief on this claim.




                                     - 16 -
J-S72025-18


       Appellant     next    challenges    his     conviction    for   obstructing   the

administration of law or other government function. Appellant’s Brief at 17.

Appellant asserts:

       Because his actions did not fall within any of the conduct
       prescribed by [18 Pa.C.S.] §5101, he could not be convicted of
       obstructing the administration of law in the instant case.
       Appellant argues that, because he did not use force or violence,
       physically interfere with or obstruct the execution of the search
       warrants, breach an official duty, or commit any other unlawful
       act, his §5101 conviction is unsupported by the evidence, and that
       his conviction cannot be upheld, as a matter of law.

Id. at 18.

       The offense of obstruction of justice is defined as follows:

       A person commits a misdemeanor of the second degree if he
       intentionally obstructs, impairs or perverts the administration of
       law or other governmental function by force, violence, physical
       interference or obstacle, breach of official duty, or any other
       unlawful act, except that this section does not apply to flight by a
       person charged with crime, refusal to submit to arrest, failure to
       perform a legal duty other than an official duty, or any other
       means of avoiding compliance with law without affirmative
       interference with governmental functions.

18 Pa.C.S. § 5101.

       “In evaluating § 5101 convictions, our courts have explained that § 5101

is   substantially   based    upon   the    Model     Penal     Code   section   242.1.”

Commonwealth v. Snyder, 60 A.3d 165, 175 (Pa. Super. 2013). “As stated

in the comment to section 242.1 of the Model Penal Code this provision is

designed to cover a broad range of behavior that impedes or defeats the

operation of government.” Id. (internal quotation marks omitted). Further,

as our Supreme Court has concluded, there is no authority in this


                                          - 17 -
J-S72025-18


Commonwealth holding that in order for Section 5101 to apply, “there must

be some sort of physical interference with the [government official] as they

perform their duties”. Commonwealth v. Scarpone, 634 A.2d 1109, 1113

(Pa. 1993).   Moreover, this Court has held that “section 5101 includes

intentional, albeit unsuccessful attempts to influence, obstruct, or delay the

administration of law.” Snyder, 60 A.3d at 177 (quoting Commonwealth v.

Trolene, 397 A.2d 1200, 1204 (Pa. Super. 1979) (en banc)).

      Despite Appellant’s assertion to the contrary, the evidence of record is

more than sufficient to establish that Appellant took intentional actions to

obstruct the administration of justice by multiple unlawful actions.      The

evidence presented at trial established that during the course of the

investigation into Victim’s allegations, the police became aware of the

existence of the journals in which Victim was writing about the sexual abuse.

N.T., 12/5/17, at 122. Trooper Womer obtained a search warrant to obtain

one of the remaining journals. Id. at 122-123. Upon execution of the warrant

at Appellant’s home, Appellant’s wife provided Trooper Womer with a journal.

Id. at 123-124. Trooper Womer believed this to be the wrong journal. Id. at

124. Victim confirmed to Trooper Womer it was not the journal at issue. Id.

Prior to execution of the warrant, Appellant had been notified of the

investigation. Id. at 125.

      The same day, Trooper Womer received the call from William Armolt

(“Armolt”), Appellant’s long-time friend.    N.T., 12/5/17, at 125.    Armolt



                                    - 18 -
J-S72025-18


advised Trooper Womer that Appellant had contacted Armolt earlier in the day

and asked to meet at Armolt’s shop because Appellant had something “he

needed to make disappear.” Id. at 107, 126. Later in the day, upon receiving

a call from Armolt, officers arrived at Armolt’s shop. Id. at 127. Trooper

Womer took Appellant into custody and asked him where the journal was

located. Id. Appellant refused to answer. Id. Upon searching Armolt’s shop,

officers found items that had been placed in the coal stove and burned. Id.

at 130, 135-136. A notebook, blank tablet and burnt paper were recovered

from Armolt’s shop. Id. at 136-142. Through testing, police were able to

recover some of the writings that would have been on the missing pages of

the notebook. Id. at 162-175. Victim identified the writings recovered by the

testing as containing her own handwriting, and she confirmed that the missing

pages were part of the journal in question. Id. at 130.

      Thus, viewing the evidence in the light most favorable to the

Commonwealth, there is sufficient evidence to enable the fact-finder to find

every element of this crime beyond a reasonable doubt.             The evidence

supports   the   conclusion   that   Appellant   intentionally   obstructed   the

administration of justice by interfering with the police investigation into

Victim’s allegations against him by: removing the journal from his residence;

having his wife present the officers with a different journal; asking Armolt to

use his shop to destroy evidence; and burning pages of the journal in the coal

stove. Thus, Appellant is entitled to no relief on this claim.



                                     - 19 -
J-S72025-18


      Appellant next argues that the Commonwealth failed to present

evidence sufficient to prove beyond a reasonable doubt that Appellant

knowingly or intentionally obstructed, impeded, impaired, prevented or

interfered with the making a child-abuse report or the conducting of an

investigation of suspected child abuse. Appellant’s Brief at 20-21. Appellant

further argues that there was no evidence that he “intimidated or attempted

to intimidate any reporter, victim or witness.” Id. at 21.

      Appellant was charged with intimidation, retaliation, or obstruction in

child abuse cases pursuant to 18 Pa.C.S. § 4958(a)(1), as related to his

attempts to destroy or hide evidence. Third Amended Information, 12/5/17,

at 1. The offense of intimidation, retaliation, or obstruction in child abuse

cases is defined as follows:

      (a)   Intimidation.-- A person commits an offense if:

            (1) The person has knowledge or intends that the
            person’s conduct under paragraph (2) will obstruct, impede,
            impair, prevent or interfere with the making of a child abuse
            report or the conducting of an investigation into suspected
            child abuse under 23 Pa.C.S. Ch. 63 (relating to child
            protective services) or prosecuting a child abuse case.

            (2) The person intimidates or attempts to intimidate any
            reporter, victim or witness to engage in any of the following
            actions:

                  (i)    Refrain from making a report of suspected
                  child abuse or not cause a report of suspected
                  child abuse to be made.

                  (ii) Refrain from providing or withholding
                  information, documentation, testimony or



                                    - 20 -
J-S72025-18


                 evidence to any person regarding a child abuse
                 investigation or proceeding.

                 (iii) Give false or misleading information,
                 documentation, testimony or evidence to any
                 person regarding a child abuse investigation or
                 proceeding.

                 (iv) Elude, evade or ignore any request or legal
                 process summoning the reporter, victim or
                 witness to appear to testify or supply evidence
                 regarding a child abuse investigation or
                 proceeding.

                 (v) Fail to appear at or participate in a child
                 abuse proceeding or meeting involving a child
                 abuse investigation to which the reporter, victim
                 or witness has been legally summoned.

18 Pa.C.S. § 4958(a).

     The trial court addressed this issue as follows:

           The parties entered into a stipulation agreeing that
     [Appellant] called his longtime friend [Armolt] informing him that
     the Pennsylvania State Police (“PSP”) had just been to
     [Appellant’s] home with a search warrant to obtain a journal.
     [Appellant] then stated that he needed to meet with [Armolt]
     because he had something he had to make disappear. [Armolt]
     alerted [PSP] that [Appellant] was planning to come to his shop,
     and he later notified PSP when [Appellant] was at the shop.

            The [c]ourt finds that the Commonwealth provided sufficient
     evidence to enable the jury to find that [Appellant] had the
     knowledge or intention to obstruct, imped[e], impair, prevent, or
     interfere with the making of a child abuse report and while
     conducting an investigation into suspected child abuse.
     [Appellant] attempted to make the notebook/journal described by
     [Victim] as the one she chronicled her sexual abuse at the hands
     of [Appellant] “disappear.” Despite the admission that some
     evidence was destroyed, [Victim] was able to identify the blue
     notebook/journal found in the coal stove of [Armolt’s] shop as the
     same journal she chronicled her sexual abuse at the hands of
     [Appellant].    Secondly, [Appellant] attempted to convince a


                                   - 21 -
J-S72025-18


      witness to refrain from providing or withholding information,
      documentation, testimony, or evidence to any person regarding a
      child abuse investigation or proceeding. Finally, after arriving at
      [Armolt’s] shop and placing [Appellant] under arrest Trooper
      Womer asked [Appellant] where the journal was to which
      [Appellant] responded that they had already handed over a
      journal. Accordingly, [] the Commonwealth did present sufficient
      evidence to sustain a conviction for the Intimidation, Retaliation,
      or Obstruction in Child Abuse Cases.

Trial Court Opinion, 8/10/18, at 24-25 (internal citations omitted).

      The trial court’s determination is supported by evidence of record. The

evidence was sufficient to establish the elements of this offense. Appellant is

entitled to no relief on this claim.

      Appellant next challenges his three convictions for indecent assault.

Appellant’s Brief at 21. Appellant argues that the evidence presented at trial

was insufficient to establish the indecent-assault charges because the

Commonwealth did not establish that he had indecent contact with Victim.

Id. at 21-22.3

      Counts 7 and 8 of the third amended criminal information charged

Appellant with Indecent Assault under 18 Pa.C.S. § 3126(a)(7).                Third

Amended Criminal Information, 12/5/17, at 1-2. Count 9 charged Appellant

with indecent assault pursuant to 18 Pa.C.S. § 3126(a)(8). Id. at 2. The

statute defining indecent assault, in pertinent part, states the following:

      (a) Offense defined.-- A person is guilty of indecent assault if
      the person has indecent contact with the complainant, causes the
      complainant to have indecent contact with the person or
      ____________________________________________
3 Appellant also makes an argument regarding the weight of the evidence,
which for reasons previously discussed, we find waived.


                                         - 22 -
J-S72025-18


      intentionally causes the complainant to come into contact with
      seminal fluid, urine or feces for the purpose of arousing sexual
      desire in the person or the complainant and:

                                      * * *

            (7) the complainant is less than 13 years of age; or

            (8) the complainant is less than 16 years of age and the
            person is four or more years older than the complainant and
            the complainant and the person are not married to each
            other.

18 Pa.C.S. § 3126(a)(7) and (8).       “Indecent contact” is defined as: “Any

touching of the sexual or other intimate parts of the person for the purpose of

arousing or gratifying sexual desire, in any person.” 18 Pa.C.S. § 3101.

      As outlined, there is sufficient evidence of record to establish that on

three separate occasions, Appellant touched Victim’s genitals.         Moreover,

viewing the evidence in the light most favorable to the Commonwealth, the

evidence supports the conclusion that Appellant did so for the purpose of

arousing or gratifying sexual desire.       Furthermore, Victim was less than

thirteen years of age at the time of the first two incidents, and at the time of

the third incident, she was less than sixteen years old, Appellant was four

years older than her, and the two were not married. Thus, the Commonwealth

has presented evidence sufficient to sustain the three convictions of indecent

assault.

      Appellant   also   challenges   the   corruption   of   minors   conviction.

Appellant’s Brief at 22. Appellant argues that the “sufficiency of the evidence




                                      - 23 -
J-S72025-18


presented at trial does not support a conviction for the sexual offenses

involving [Victim] as charged.” Id. at 23.

      An offense of corruption of minors is defined, in relevant part, as follows:

       Whoever, being of the age of 18 years and upwards, by any
      course of conduct in violation of Chapter 31 (relating to sexual
      offenses) corrupts or tends to corrupt the morals of any minor less
      than 18 years of age, or who aids, abets, entices or encourages
      any such minor in the commission of an offense under Chapter 31
      commits a felony of the third degree.

18 Pa.C.S. § 6301(a)(1)(ii).

      Our Supreme Court has explained:

      The Commonwealth need not prove that the minor’s morals were
      actually corrupted. Rather, a conviction for corrupting morals will
      be upheld where the conduct of the defendant tends to corrupt
      the minor’s morals. The statute speaks to conduct toward a child
      in an unlimited variety of ways which tends to produce or to
      encourage or to continue conduct of the child which would amount
      to delinquent conduct.

Commonwealth v. Slocum, 86 A.3d 272, 277 (Pa. Super. 2014) (quoting

Commonwealth v. Mumma, 414 A.2d 1026, 1030 (Pa. 1980)) (emphasis

included).

      “The statute requires that the knowing, intentional acts of the

perpetrator tend to have the effect of corrupting the morals of a minor.”

Commonwealth v. DeWalt, 752 A.2d 915, 918 (Pa. Super. 2000) (emphasis

included). Any actions that tended to corrupt the morals of minors are those

that “would offend the common sense of the community and the sense of

decency, propriety, and morality which most people entertain.”                Id.




                                     - 24 -
J-S72025-18


Furthermore, this Court has explained the following with regard to the offense

of corruption of minors:

      Corruption of a minor can involve conduct towards a child in an
      unlimited number of ways. The purpose of such statutes is
      basically protective in nature. These statutes are designed to
      cover a broad range of conduct in order to safeguard the welfare
      and security of our children. Because of the diverse types of
      conduct that must be proscribed, such statutes must be drawn
      broadly. It would be impossible to enumerate every particular act
      against which our children need to be protected.

Slocum, 86 A.3d at 278-279 (internal citation omitted).

      The evidence of record establishes a course of conduct of sexual abuse

by Appellant, an adult over the age of eighteen, toward Victim, who during

the relevant period of time was under eighteen years of age. Illicit sexual

contact between a defendant and a minor is sufficient to prove corruption of

minors.   See Commonwealth v. Castelhun, 889 A.2d 1228, 1234 (Pa.

Super. 2005) (holding defendant’s repeated sexual assaults on minor child

satisfied the elements of corruption of minors).      Furthermore, during the

course of the third incident, Appellant provided Victim with alcohol.         N.T.,

12/5/17, at 16-17. Viewing the evidence in the light most favorable to the

Commonwealth, we conclude that these actions can be viewed as tending to

corrupt the morals of a minor as they “would offend the common sense of the

community and the sense of decency, propriety, and morality which most

people entertain.” DeWalt, 752 A.2d at 918. Accordingly, we agree with the

trial court that there was sufficient evidence to establish the conviction of

corruption of minors, and Appellant is entitled to no relief on this claim.


                                     - 25 -
J-S72025-18


      In his final issue, Appellant argues that the trial court imposed an illegal

and/or unreasonable sentence. Appellant’s Brief at 23. Although in framing

his issue Appellant asserts that his sentence was illegal, review of his claim

reveals that he is in fact challenging the discretionary aspects of his sentence.

Id. at 23-27. Specifically, Appellant contends that this sentence imposed “was

unduly harsh given his relatively minor prior record, his conduct while out on

bail, the determination the [sic] by the [Sexual Offenders Assessment Board]

that he was not a sexually violent predator, and the timeframe of the alleged

offenses.” Id. at 27.

      We note that “[t]he right to appellate review of the discretionary aspects

of a sentence is not absolute.” Commonwealth v. Zirkle, 107 A.3d 127,

132 (Pa. Super. 2014).         Rather, where an appellant challenges the

discretionary aspects of a sentence, the appeal should be considered a petition

for allowance of appeal. Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa.

Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162 (Pa.

Super. 2010):

            An appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a four-
      part test:

                  [W]e conduct a four-part analysis to determine:
            (1) whether appellant has filed a timely notice of
            appeal, see Pa.R.A.P. 902 and 903; (2) whether the
            issue was properly preserved at sentencing or in a
            motion to reconsider and modify sentence, see
            Pa.R.Crim.P. [708]; (3) whether appellant’s brief has


                                     - 26 -
J-S72025-18


            a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
            there is a substantial question that the sentence
            appealed from is not appropriate under the
            Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super.

2006)). The determination of whether there is a substantial question is made

on a case-by-case basis, and this Court will grant the appeal only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing Code;

or (2) contrary to the fundamental norms which underlie the sentencing

process.   Commonwealth v. Sierra, 752 A.2d 910, 912–913 (Pa. Super.

2000).

      Herein, Appellant brought a timely appeal and raised the challenges in

a post-sentence motion. He failed, however, to include in his appellate brief

the necessary separate concise statement of the reasons relied upon for

allowance of appeal pursuant to Pa.R.A.P. 2119(f). The Commonwealth failed

to object to this omission. As this Court has explained, an appellate court

may overlook an appellant’s failure to comply with Rule 2119(f) where the

appellee fails to object to the omission and a substantial question is evident

from the appellant’s brief. Commonwealth v. Kneller, 999 A.2d 608, 614

(Pa. Super. 2010).

      Therefore, we determine whether Appellant raises a substantial question

requiring us to review the discretionary aspects of the sentence imposed by

the trial court. As noted, Appellant asserts that the sentence imposed was


                                    - 27 -
J-S72025-18


excessive in light of his prior criminal history, his conduct while on bail, the

determination that he was not a sexually violent predator, and the timeframe

of the alleged offenses. Appellant’s Brief at 27. This is essentially a claim that

the trial court failed to properly consider mitigating factors when fashioning

Appellant’s sentence. “This Court has held on numerous occasions that a claim

of inadequate consideration of mitigating factors does not raise a substantial

question for our review.” Commonwealth v. Matroni, 923 A.2d 444, 455

(Pa. Super. 2007); see also Commonwealth v. Corley, 31 A.3d 293, 297

(Pa. Super. 2011) (citation omitted) (holding that “a claim that the court failed

to consider certain mitigating factors does not present a substantial question”

for our review); Commonwealth v. Downing, 990 A.2d 788, 794 (holding

the appellant did not raise a substantial question where he alleged the trial

court failed to consider the mitigating factors of his employment history,

education, background, and his struggles with family). Thus, Appellant has

failed to raise a substantial question for our review.

      Furthermore, even if Appellant had raised a substantial question for our

review, his claim is without merit.        The trial court properly considered the

presentence investigation report (“PSI”)4 and sentencing guidelines, and

discussed its reasons for its sentence on the record. N.T., 2/7/18, at 11-22.


      ____________________________________________
4  Where the sentencing court had the benefit of a PSI, we can assume the
sentencing court “was aware of relevant information regarding the defendant’s
character and weighed those considerations along with mitigating statutory
factors.” Moury, 992 A.2d at 171.


                                         - 28 -
J-S72025-18


Accordingly, the trial court did not abuse its discretion in sentencing Appellant.

Appellant’s assertion that the sentence was unduly harsh and excessive is

without merit.

      Finally, although not raised by Appellant, our review of this matter

reflects an error in Appellant’s sentencing. Specifically, Appellant’s conviction

of indecent assault at count 7 merges with IDSI at Count 1.             “Whether

Appellant’s convictions merge for sentencing is a question implicating the

legality of Appellant’s sentence.”   Commonwealth v. Baldwin, 985 A.2d

830, 833 (Pa. 2009). Issues related to legality of sentence may be raised sua

sponte. Commonwealth v. Tighe, 184 A.3d 560, 584 (Pa. Super. 2018),

appeal granted on different grounds, 195 A.3d 850 (Pa. October 15, 2018).

      The statute governing the merger of sentences provides:

            No crimes shall merge for sentencing purposes unless the
      crimes arise from a single criminal act and all of the statutory
      elements of one offense are included in the statutory elements of
      the other offense. Where crimes merge for sentencing purposes,
      the court may sentence the defendant only on the higher graded
      offense.

42 Pa.C.S. § 9765. The statute “prohibits merger unless two distinct facts are

present:   1) the crimes arise from a single criminal act; and 2) all of the

statutory elements of one of the offenses are included in the statutory

elements of the other.” Baldwin, 985 A.2d at 833.

      In this case, count 1 for IDSI with a child and count 7 for indecent

assault with a child arise from the first incident of abuse.     Third Amended

Criminal Information, 12/5/17, at 1-2; Verdict Slip, 12/6/17, at 1-3. Thus,


                                     - 29 -
J-S72025-18


they arise from a single criminal act. We next consider whether all of the

statutory elements of one of the offenses are included in the statutory

elements of the other. Baldwin, 985 A.2d at 833.

      As noted previously, the offense of IDSI with a child is defined as

follows: “A person commits [IDSI] with a child, a felony of the first degree,

when the person engages in deviate sexual intercourse with a complainant

who is less than 13 years of age.” 18 Pa.C.S. § 3123(b). Section 3101 defines

the terms “deviate sexual intercourse” as follows:

            Sexual intercourse per os [oral] or per anus between human
      beings and any form of sexual intercourse with an animal. The
      term also includes penetration, however slight, of the genitals or
      anus of another person with a foreign object for any purpose other
      than good faith medical, hygienic or law enforcement procedures.

18 Pa.C.S. § 3101. “Sexual intercourse” is defined as follows: “In addition to

its ordinary meaning, includes intercourse per os or per anus, with some

penetration however slight; emission is not required.” Id.

      The statute defining indecent assault, in pertinent part, states the

following:

      (a) Offense defined.-- A person is guilty of indecent assault if
      the person has indecent contact with the complainant, causes the
      complainant to have indecent contact with the person or
      intentionally causes the complainant to come into contact with
      seminal fluid, urine or feces for the purpose of arousing sexual
      desire in the person or the complainant and:

                                       * * *

             (7) the complainant is less than 13 years of age;

18 Pa.C.S. § 3126(a)(7).


                                    - 30 -
J-S72025-18


     In Tighe, 184 A.3d 560, this Court concluded that defendant’s

conviction for indecent assault merged for sentencing purposes with his

conviction for IDSI.    The Tighe Court explained that proof of the “deviate

sexual intercourse” requirement of Section 3123 satisfies the “indecent

contact” element of Section 3126. Tighe, 184 A.3d at 585. “Thus, proof of

involuntary deviate sexual intercourse with a person under sixteen necessarily

proved indecent assault of a person under sixteen.[5]        Accordingly, the

convictions merge for sentencing purposes.” Id.

     Herein, the criminal act underlying the convictions for the two offenses

is the same and proof of IDSI with a child proved indecent assault with a

person under thirteen years of age. Therefore, the trial court erred when it

imposed separate sentences for the IDSI and indecent assault convictions at

counts 1 and 7.

     Accordingly, we vacate the judgment of sentence for indecent assault at

count seven, as it merges with IDSI at count one.6 We need not remand for

re-sentencing, however, as we have not upset the sentencing scheme. The

sentence for indecent assault at count 7 consisted of a sentence to be served

concurrently to counts 1 through 9, and the aggregate sentence is not




     ____________________________________________
5 The relevant statutory provisions in Tighe related to a sixteen year old
complainant.

6“Where crimes merge for sentencing purposes, the court may sentence the
defendant only on the higher graded offense.” 42 Pa.C.S. § 9765.


                                        - 31 -
J-S72025-18


changed by merging the sentences. Commonwealth v. Klein, 795 A.2d 424,

430 (Pa. Super. 2002).

      Where a case requires a correction of sentence, this Court has the
      option of either remanding for resentencing or amending the
      sentence directly.     [Because the sentences for the two
      convictions] run concurrently. . . . the aggregate sentence is not
      changed by merging the sentences. As such, a remand is not
      necessary. Instead we will vacate the concurrent sentence for
      [one of the convictions].

Id.; see also Commonwealth v. Thur, 906 A.2d 552, 569-570 (Pa. Super.

2006) (holding if appellate court can vacate illegal sentence without upsetting

the trial court’s overall sentencing scheme, it need not remand for

resentencing).   The judgment of sentence as corrected in this opinion is

affirmed in all other respects.

      Convictions affirmed.       Judgment of sentence affirmed in part and

vacated in part. Jurisdiction relinquished.

      Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 04/16/2019




                                      - 32 -